DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2013/0162611 A1 to Lim et al.
As to claim 1, Lim discloses a device having a touch screen, the device configured to: in a first mode, in which an ambient brightness is below a first threshold value, adjust the brightness of the screen between a first brightness value and a second brightness value depending on an input from a user via the touch screen, and in a second mode, in which the ambient brightness is above the first threshold value, adjust 
As to claim 2, Lim discloses the device, wherein the device is a mobile electrical device (Fig. 5A-5D, paragraphs 0079-0083, where the device is a mobile terminal).
As to claim 3, Lim discloses the device, wherein the third brightness value is varied in dependence on the ambient brightness of the device (Fig. 5A-5D, paragraphs 0079-0083, where the brightness varies on the brightness control bar (500)).
As to claim 4, Lim discloses the device, wherein the first brightness value and the second brightness value are preset independently of the ambient brightness of the device (Fig. 5A-5D, paragraphs 0079-0083, where the first and second brightness values are the maximum and minimum values on the brightness control bar (500)).
As to claim 8, Lim discloses the device, wherein the brightness of the screen in the first mode is adjusted between the first brightness value and the second brightness value exclusively in dependence on the input of a user via the touch screen (Fig. 7A-7C, paragraphs 0091-0093, where the user manually adjusts the screen brightness).
claim 9, Lim discloses the device, wherein the brightness of the screen in the second mode is adjusted between the first brightness value and the third brightness value exclusively in dependence on the input of a user via the touch screen (Fig. 6A-6C, paragraphs 0085-0090, where the user adjusts the brightness on brightness control bar (603) while still in automatic brightness control mode).
As to claim 10, Lim discloses the device, wherein in each case the maximum brightness of the screen is set exclusively in dependence on the input of a user (Fig. 7A-7C, paragraphs 0091-0093, where the user may set the brightness to the maximum value on brightness control bar (703)).
As to claim 11, Lim discloses the device, wherein the brightness values associated with a specific user input are identical between the first brightness value and the third brightness value in the first mode and in the second mode (Fig. 6A-6C, paragraphs 0086-0090, where the user selects the automatic brightness control mode (605) for the first and second mode).
As to claim 12, Lim discloses the device, wherein the brightness values associated with a specific user input are different between the second brightness value and the third brightness value in the first mode from the brightness values associated with the specific user input in the second mode (Fig. 6A-6C, paragraphs 0086-0090, where the user may adjust the brightness on the brightness control bar (603) in different directions based on the mode).
As to claims 13-15 and 17, Lim discloses limitations similar to claims 1, 3, 4 and 8, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0162611 A1 to Lim et al. in view of U.S. Patent Pub. No. 2016/0306533 A1 to Agarwal et al.
As to claim 5, Lim is deficient in disclosing the device, wherein the brightness of only a part of the screen is adjusted between the first brightness value and a third brightness value on the basis of an input from a user via the touch screen, and wherein the brightness of the remaining screen is adjusted between the first brightness value and the second brightness value on the basis of an input from a user via the touch screen.
However, Agarwal discloses the device, wherein the brightness of only a part of the screen is adjusted between the first brightness value and a third brightness value on the basis of an input from a user via the touch screen, and wherein the brightness of the remaining screen is adjusted between the first brightness value and the second brightness value on the basis of an input from a user via the touch screen (Fig. 14, paragraphs 0204-0211, where the controller (190) controls the brightness of the display (130) based on the sensed ambient light from illuminance sensor (183) and the user controls the brightness of a region of the display using element (1401)).
Lim by including adjusting brightness of only a part of the screen as taught by Agarwal.  The suggestion/motivation would have been in order to improve the user’s visibility and convenience (Agarwal, paragraph 0211).
As to claim 6, Lim is deficient in disclosing the device, wherein in that part of the screen for which the brightness is set between the first brightness value and a third brightness value, a user interface for setting18ATTORNEY DOCKET NO.PATENT APPLICATION 6272.0001-NP (P24371US)the brightness is displayed in the second mode independently of an input from a user, while the user interface is hidden in the first mode depending on an input from a user.
However, Agarwal discloses the device, wherein in that part of the screen for which the brightness is set between the first brightness value and a third brightness value, a user interface for setting18ATTORNEY DOCKET NO.PATENT APPLICATION 6272.0001-NP (P24371US)the brightness is displayed in the second mode independently of an input from a user (Fig. 14, paragraphs 0204-0211, where brightness control element (1401) is displayed to the user), while the user interface is hidden in the first mode depending on an input from a user (Fig. 12C, paragraph 0196, where the controller (190) may control display (130) to make the brightness control element to disappear).  In addition, the same motivation is used as claim 5.
As to claim 7, Lim is deficient in disclosing the device, wherein in that part of the screen for which the brightness is set between the first brightness value and a third brightness value, in the second mode, independently of an input from a user, a further user interface for activating the user interface for setting the brightness is displayed.
Agarwal discloses the device, wherein in that part of the screen for which the brightness is set between the first brightness value and a third brightness value, in the second mode, independently of an input from a user, a further user interface for activating the user interface for setting the brightness is displayed (Fig. 14, paragraphs 0204-0211, where brightness control element (1401) is displayed to the user).  In addition, the same motivation is used as claim 5.
As to claim 16, Lim is deficient in disclosing limitations similar to claim 5.  However, Agarwal discloses similar limitations.  In addition, the same motivation is used as claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627